UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6248


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

IVAN LAGUNAS-MUNOZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Mary G. Lewis, District Judge.
(6:10-cr-00119-MGL-1; 6:13-cv-01107-MGL)


Submitted:   June 19, 2014                 Decided:   June 26, 2014


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ivan Lagunas-Munoz, Appellant Pro Se. Andrew Burke Moorman,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ivan       Lagunas-Munoz         seeks       to     appeal        the    district

court’s order dismissing his 28 U.S.C. § 2255 (2012) motion as

untimely.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate        of     appealability.              28   U.S.C.

§ 2253(c)(1)(B) (2012).                A certificate of appealability will not

issue     absent      “a       substantial      showing         of      the   denial       of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that    reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.   Cockrell,          537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that    Lagunas-Munoz            has     not       made     the      requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                               2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3